DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/11/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Nick Carr (Reg. Num. 57,594) on 6/6/2022.
The claims should be amended to read as follows:
1.	(Currently Amended) A computer-implemented method, comprising:
providing, at a messaging system, a message queue for messages, wherein messages in the message queue that are directed to one or more of a plurality of messaging bots comprise a respective bot alias of a plurality of bot aliases;
determining, for a first message comprising a predetermined bot invocation symbol followed by a bot alias in the message queue, that the bot alias of the first message corresponds to a name registered with the messaging system for a first messaging bot of the plurality of messaging bots; 
submitting the first message comprising the bot alias to the first messaging bot, wherein the first message comprises a bot command text segment, wherein the bot command text segment includes a first predicted bot command text segment, wherein the first predicted bot command text segment is received from the first messaging bot based on a command initial text portion received from a messaging application on a client device;
receiving a response from the first messaging bot; and
adding the response to the message queue for delivery to the messaging application on the client device.

2. 	(Currently Amended)	The method of claim 1, the first message comprising a text content portion, further comprising:
	detecting [[a]] the predetermined bot invocation symbol followed by the bot alias in the text content portion of the first message; and
	detecting that the first message indicates messaging bot invocation based on detecting the predetermined bot invocation symbol followed by the bot alias.
6.	(Currently Amended)	The method of claim 1, the first message comprising a text portion, the text portion comprising the bot command text segment, further comprising:
	receiving, from the client device, the command initial text portion of the bot command text segment;
	submitting the command initial text portion to the first messaging bot;
	receiving a plurality of predicted bot command text segments including the first predicted bot command text segment from the first messaging bot, wherein the command initial text portion is a respective portion of each of the plurality of predicted bot command text segments, wherein each of the plurality of predicted command bot text segments comprises a respective command compatible with the first messaging bot; and
	transmitting the plurality of predicted bot command text segments to the client device.

15.	(Currently Amended) At least one non-transitory computer-readable storage medium comprising instructions that, when executed, cause a processor to:
	provide, at a messaging system, a message queue for messages, wherein messages in the message queue that are directed to one or more of a plurality of messaging bots comprise a respective bot alias of a plurality of bot aliases;
	 determine, for a first message comprising a predetermined bot invocation symbol followed by a bot alias in the message queue, that the bot alias of the first message corresponds to a name registered with the messaging system for a first messaging bot of the plurality of messaging bots; 
	submit the first message comprising the bot alias to the first messaging bot, wherein the first message comprises a bot command text segment, wherein the bot command text segment includes a first predicted bot command text segment, wherein the first predicted bot command text segment is received from the first messaging bot based on a command initial text portion received from a messaging application on a client device;	
receive a response from the first messaging bot; and 
	add the response to the message queue for delivery to the messaging application on the client device.

16.	(Currently Amended) The non-transitory computer-readable storage medium of claim 15, the first message comprising a text content portion, comprising further instructions that, when executed, cause the processor to:
	detect [[a]] the predetermined bot invocation symbol followed by the bot alias in the text content portion of the first message; and
	detect that the first message indicates messaging bot invocation based on detecting the bot invocation symbol.

19.	(Currently Amended) The non-transitory computer-readable storage medium of claim 15, the first message comprising a text portion, the text portion comprising a bot command text segment, comprising further instructions that, when executed, cause the processor to:
	receive, from the client device, the command initial text portion of the bot command text segment;
	submit the command initial text portion to the first messaging bot;
	receive a plurality of predicted bot command text segments including the first predicted bot command text segment from the first messaging bot, wherein the command initial text portion is a respective portion of each of the plurality of predicted bot command text segments, wherein each of the plurality of predicted command bot text segments comprises a respective command compatible with the first messaging bot; and
	transmit the plurality of predicted bot command text segments to the client device.

22.	(Currently Amended)	An apparatus, comprising:
	a processor; and
	memory storing instructions which when executed by the processor cause the processor to:
provide, at a messaging system, a message queue for messages, wherein messages in the message queue that are directed to one or more of a plurality of messaging bots comprise a respective bot alias of a plurality of bot aliases;
	 determine, for a first message comprising a predetermined bot invocation symbol followed by a bot alias in the message queue, that the bot alias of the first message corresponds to a name registered with the messaging system for a first messaging bot of the plurality of messaging bots; 
	submit the first message to the first messaging bot, wherein the first message comprises a bot command text segment, wherein the bot command text segment includes a first predicted bot command text segment, wherein the first predicted bot command text segment is received from the first messaging bot based on a command initial text portion received from a messaging application on a client device;	
receive a response from the first messaging bot; and 
	add the response to the message queue for delivery to the messaging application on the client device.

23.	(Currently Amended)	The apparatus of claim 22, the first message comprising a text content portion, the memory storing instructions which when executed by the processor cause the processor to:
detect [[a]] the predetermined bot invocation symbol followed by the bot alias in the text content portion of the first message; and
	detect that the first message indicates messaging bot invocation based on detecting the bot invocation symbol.

25.	(Currently Amended)	The apparatus of claim 22, the first message comprising a text portion, the text portion comprising a bot command text segment, the memory storing instructions which when executed by the processor cause the processor to:
	receive, from the client device, the command initial text portion of the bot command text segment;
	submit the command initial text portion to the first messaging bot;
	receive a plurality of predicted bot command text segments including the first predicted bot command text segment from the first messaging bot, wherein the command initial text portion is a respective portion of each of the plurality of predicted bot command text segments, wherein each of the plurality of predicted command bot text segments comprises a respective command compatible with the first messaging bot; and
	transmit the plurality of predicted bot command text segments to the client device.

Allowable Subject Matter
Claims 1-2, 4, 6-7, 15-16, and 19-26 are allowed.
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 2/11/2022 and subsequent changes made in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims. Prior arts cited do not teach all of the limitations in the amended claims which draw support from the Applicant’s disclosure in Figures 8A-8D and these limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441